Citation Nr: 0715708	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-08 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from August 1967 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision by the RO which 
denied service connection bilateral defective hearing and 
tinnitus.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  There is no competent medical evidence showing that the 
veteran aggravated his pre-existing bilateral defective 
hearing in service.  

3.  The veteran is not shown to have tinnitus at present 
which is related to service.  


CONCLUSIONS OF LAW

1.  The veteran's preexisting bilateral defective hearing was 
not aggravated by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2006).  

2.  The veteran does not have tinnitus due to disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims to be adjudicated herein below, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(a)-(c) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the claims of service 
connection for defective hearing and tinnitus, a letter dated 
in December 2003, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claims and that VA would assist 
him in obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records have 
been obtained and associated with the claims file and he was 
afforded a VA audiological examination.  In a letter received 
in January 2004, the veteran reported that he had not 
received any medical treatment for his hearing loss or 
tinnitus and did not have any evidence to submit.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  

The Board notes that there is reference in the claims file to 
the veteran's receipt of Social Security (SSA) disability 
benefits.  As will be discussed in greater detail below, the 
veteran's case turns on the existence of an ear disorder and 
hearing loss prior to service and the absence of any 
competent evidence of a significant change since his 
discharge from service.  In addition, the veteran reported 
that he has never received any medical treatment for his 
hearing problems and that he had no evidence to submit 
concerning his current hearing problems.  Under the 
circumstances, the Board finds that records from the Social 
Security Administration are unlikely to contain any analysis 
or comment on the veteran's hearing loss, since his hearing 
impairment was not relevant to the grant of benefits from 
that agency.  The veteran and his representative have not 
intimated that such records would have any income on the 
outcome of this appeal.  Accordingly, the Board sees no 
reason to further delay resolution of this case.  See Brock 
v. Brown, 10 Vet. App. 155, 161-2 (1997) [VA is not obligated 
to obtain records which are not pertinent to the issue on 
appeal.]  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for 
defective hearing and tinnitus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman, 19 Vet. App. 473.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Law & Regulations

Under the applicable criteria, service connection may be 
established for any disability incurred in or aggravated by 
active service, or where sensorineural hearing loss is 
demonstrated to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2006) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court"), lay observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  

Veterans are generally presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides: "[E]very 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service."  38 U.S.C.A. § 1111; see also 38 
C.F.R. § 3.304(b) (2006).  The claimant is not required to 
show that the disease or injury increased in severity during 
service before the VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 
2003).

A preexisting injury or disease will be considered to have 
been aggravated by military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2006).  
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of 
aggravation is applicable only if the pre-service disability 
underwent an increase in severity during service.  Hunt, 1 
Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 
Vet. App. 402, 405 (1996).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385 (2006).  

Factual Background

The veteran contends that he did not have a hearing problem 
prior to military service and would not have been allowed to 
work on the flight line of an aircraft carrier if he had.  He 
asserted that his hearing problem became very noticeable 
during his second tour of duty in Vietnam in 1970, and 
believes that his current hearing loss and tinnitus were 
caused by exposure to acoustic trauma while working on the 
flight deck in service.  

The service medical records showed that the veteran had 
defective hearing at the time of his enlistment examination 
in November 1966, some 10 months prior to service entrance.  
Audiological findings, as converted to ISO units currently in 
effect, at that time were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
20
-
40
LEFT
40
25
15
-
30

(NOTE: Prior to November 1967, service department audiometric 
results were reported in standards set forth by the American 
Standards Association (ASA).  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  The above audiological findings have been converted 
to the ISO standard.)  

At the time of the enlistment examination the veteran was 
given a 2 physical profile for the state of his hearing and 
ears (H).  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992) (observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service)).  The 
veteran was, however, deemed qualified for enlistment.

The service medical records showed that the veteran was 
evaluated at the Naval Training Center on August 29, 1967, 
five days after entering service.  At that time, the veteran 
reported that his ears ran when he had a cold and that he was 
hard of hearing.  In September 1967, the veteran was seen for 
a cold.  On admission to the base hospital several days 
later, the veteran reported that he had a sore throat, 
general malaise, and couldn't hear well for the past two 
weeks.  He also reported that he had difficulty hearing all 
of his life.  On examination, the right tympanic membrane was 
red and appeared scarred, and there was a healed perforation 
of the left tympanic membrane.  The veteran's pharynx was 
red, his tonsils were enlarged with exudate, and his lymph 
nodes were enlarged and moderately tender.  A mono-screen 
test was positive.  The veteran remained asymptomatic and 
afebrile during his 12-day period of hospitalization, and he 
was subsequently discharged to duty.  The discharge diagnosis 
was infectious mononucleosis.  

The service records showed that the veteran was treated for 
flu symptoms in August 1968, and reported pressure in the 
left ear.  A notation a few days later indicated "serous" 
[serosa] otitis and treatment with medications.  The veteran 
was treated for impacted cerumen in the left ear in February 
1970, and for mild external otitis of the right ear on four 
occasions in late June and early July 1970.  The records 
indicated that the veteran was removed from the flight line 
for three days in June.  In December 1970, the veteran 
complained of an ear ache and had impacted cerumen, but left 
when he was told to return later in the morning.  The 
veteran's separation examination in April 1971 showed no 
pertinent complaints, abnormalities, or diagnosis referable 
to any ear problems, hearing loss, or tinnitus.  On 
examination, his ears were normal and his hearing acuity on 
whispered and spoken voice testing was 15/15, bilaterally.  
The examiner noted that the veteran was qualified for 
reenlistment and was able to perform all duties of his rate 
for sea and foreign shore duty.  

When examined by VA in February 2004, the veteran reported a 
history of gradually progressive hearing loss and tinnitus 
since 1970, and denied any history of otorrhea, otalgia, or 
otologic surgery.  The examiner indicated that the claims 
file was reviewed and included a detailed description of the 
veteran's medical history [as described above].  On 
audiological examination, puretone thresholds, in decibels, 
were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
35
30
35
LEFT
40
30
35
25
50

The average puretone threshold was 31 in the right ear and 35 
in the left ear.  Speech recognition ability was 66 percent 
in the right ear and 90 percent in the left ear.  The 
audiologist noted that immittance measurements showed middle 
ear dysfunction characterized by large middle ear pressure, 
bilaterally, and that the type of hearing loss was 
conductive, bilaterally.  Otoscopic examination did not 
reveal any cerumen impaction in either ear.  The tympanic 
membrane on the right side was scarred and indicative of an 
old healed perforation.  Immittance measurements of the left 
ear showed type C tympanogram.  Contralateral and ipsilateral 
stapedial reflexes were absent at 500, 1,000, 2,000 and 4,000 
hertz, bilaterally.  The diagnosis was mild conductive 
hearing loss and middle ear dysfunction, bilaterally.  

The examiner indicated that the current tests results showed 
bilateral middle ear dysfunction characterized by a very 
large, negative middle ear pressure, bilaterally, suggestive 
of possible Eustachian tube dysfunction.  He noted that the 
service medical records showed a mild bilateral hearing loss 
at the time of the veteran's enlistment examination, and that 
he reported a history of hearing problems when first examined 
shortly after entering service.  The veteran's history and 
the clinical and diagnostic findings at the time of service 
enlistment were consistent with a chronic middle ear 
disorder, which is still present today, and is the underlying 
cause of his current hearing problems.  Furthermore, he noted 
that noise of the type that the veteran was exposed to in 
service causes permanent hearing loss (sensorineural), 
whereas the veteran's current hearing loss is conductive in 
nature.  He concluded, therefore; that the veteran's current 
hearing loss could not be related to acoustic trauma.  Since 
the veteran's hearing loss was not related to noise exposure, 
his tinnitus was, likewise, not related to service.  The 
examiner also opined that the veteran's underlying 
audiological pathologies that resulted in the two incidents 
of otitis media in service existed prior to service.  

Analysis

As indicated above, applicable regulations provide that 
impaired hearing shall be considered a disability when the 
auditory thresholds in any of the frequencies of 500, 1,000, 
2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores are 94 
percent or less.  38 C.F.R. § 3.385 (2006).

In this case, the veteran's service enlistment examination 
clearly and unambiguously showed mild bilateral hearing loss 
for VA purposes at the time of enlistment in 1967.  
Specifically, the veteran had auditory thresholds of 40 
decibels at 4,000 hertz in the right ear and at 500 hertz in 
the left ear at the time of his enlistment examination which, 
under the above regulations, meets the criteria for impaired 
hearing for VA purposes.  Further, he was given an "H2" 
physical profile on enlistment examination in November 1966.  
Thus, the presumption of soundness does not attach in this 
case.  However, the Board also finds that there is no medical 
evidence of record which even remotely suggests that his 
hearing impairment was aggravated in service or that he had 
any additional disability beyond that which what was noted 
when he entered military service.  

The medical evidence of record shows that the veteran's 
current hearing loss was present at the time of service 
enlistment and that it has not changed materially since his 
discharge from service.  The Board points out that the 
audiological findings on the recent VA examination 2004 were 
not materially different from those recorded on his 
enlistment examination in 1966, more than 37 years earlier.  
That is, the average puretone threshold in the right ear was 
the same then as now, and is currently only slightly worse in 
the left ear when compared to the findings in 1966.  No 
medical examiner has indicated that a preexisting hearing 
loss worsened in service.  

Moreover, the competent evidence of record shows that the 
veteran's current hearing loss is conductive in nature and 
not caused by exposure to acoustic trauma, as claimed by the 
veteran.  A VA physician has opined that the veteran's 
current hearing loss was due to middle ear dysfunction that 
was present when he entered military service and was not 
related to exposure to acoustic trauma.  He also opined that 
there was no relationship between the veteran's tinnitus and 
his hearing loss or service.  

While the veteran may well believe that his defective hearing 
and tinnitus were incurred in service, he has not provided 
any competent medical evidence to support his claim.  The 
veteran, as a layperson, is not competent to make this 
judgment.  When an opinion requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical causation require such 
expertise.  Laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Accordingly, the Board finds no basis to grant service 
connection for bilateral defective hearing or tinnitus.  




ORDER

Service connection for bilateral defective hearing, is 
denied.  

Service connection for tinnitus, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


